Citation Nr: 0614530	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection of major depressive 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
August 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for depression.

In his October  2003 substantive appeal, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In May 2004, the veteran presented sworn testimony 
at the RO before the RO hearing officer.  A copy of the 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  The Board notes that this 
hearing did not comply with the type of hearing requested by 
the veteran in his substantive appeal.  Accordingly, the RO 
scheduled the veteran for a Travel Board hearing as stated in 
his appeal.  The hearing was scheduled for January 2005.  
However, he failed to report for this hearing and provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2005).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's major depressive disorder is related to 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection of 
depression.  Essentially, he contends that his current major 
depressive disorder had its onset during service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in February 2003 (and prior to the initial 
adjudication of these claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
entitlement to VA (service-connected) compensation, what 
evidence they would obtain and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - with respect to 
the claim on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection for major depressive disorder, and as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is pointed 
out that VA shall make reasonable efforts to obtain evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran has identified no additional information or 
evidence that should be obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  As will be discussed in greater detail 
below, the medical evidence of record does not indicate any 
in-service incurrence of disease.  Therefore, a VA 
examination was not necessary for the appropriate development 
of this claim.  Cf.  Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran presented sworn testimony 
before the RO hearing officer.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service; and for certain chronic 
diseases, such as psychoses, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, one year for psychoses.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Regarding current disability, the veteran's VA treatment 
records reflect a diagnosis of the claimed condition, major 
depressive disorder.  

Moving to in-service incurrence of disease or injury, the 
veteran's service medical records have been reviewed.  At the 
time of the veteran's entry into service, he denied a history 
of depression and other mental health disorders.  The 
veteran's service medical records are also pertinently 
negative for any diagnosis or treatment of major depressive 
disorder or other psychiatric disorder.  

The Board is cognizant of the veteran's sworn testimony to 
the effect that he suffered from depression during service 
and specified so at the time of his separation of service.  
See Transcript of the Hearing, page 2.  These contentions are 
manifestly unsupported by the evidence of record.  
Specifically, the veteran's separation report of medical 
history which was completed by the veteran himself indicated 
a history of headaches, a report by the veteran of a single 
incident of sleepwalking and claimed instances of high blood 
pressure.  While the veteran felt free to report those 
conditions he also specifically denied history of depression 
or excessive worry in that document.  Accordingly, the 
contemporaneous separation report of medical history appears 
to contradict the veteran's testimony.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

Additionally, when considering the veteran's testimony and 
his official service records, the Board may properly consider 
the personal interest a claimant has in his or her own case. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  
Moreover, the veteran's current recollections of the events 
of the past are compromised by his medical conditions which, 
according to his VA treatment records, include dementia and 
memory deficits.   Therefore, the Board finds the 
contemporaneous evidence which denies in-service incurrence 
of depression to be more persuasive than the veteran's 
current reconstruction of past events.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) [The Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence].

Additionally, the service medical records and the veteran's 
own testimony provide no indication of an in-service stressor 
event, that is to say there in no indication of in-service 
injury which could be linked to the current depression.  

Therefore, based on the evidence of record as summarized 
above element, in-service incurrence of disease or injury has 
not been met and the claim fails on that basis alone.  

For the sake of completeness, the Board will also address the 
remaining element, medical nexus.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Moving to the final element, medical nexus, the Board is 
aware of the veteran's contentions that his current 
disability is related to service.  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is not of record competent medical evidence linking the 
veteran's current disability to any incident or illness in 
service.  To the extent that the source of the veteran's 
disability has been discussed in his treatment records, the 
findings of the treating professionals contained in those 
records have been against the veteran's claim.  Specifically, 
a September 2002 intake examination report concluded that the 
veteran suffered from a major depressive disorder but that 
the source of this disorder was the veteran's cocaine 
dependence and stressors relating to his financial situation.  
Accordingly, medical nexus is also not met.    

Therefore, for the reasons and bases set out above, the Board 
finds that the criteria for the establishment of service 
connection of major depressive disorder have not been met and 
the benefit sought on appeal is denied.  


ORDER

Entitlement to service connection of major depressive 
disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


